NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney David Posz on 5/11/2022.
The application has been amended as follows:
4. (Original) the method for manufacturing the outdoor unit of the air-conditioning apparatus of claim 3, wherein: the bottom plate has an upper surface at which a raised portion is formed; and the protective cap includes a cover configured to cover a tip of the screw and a pair of flange portions formed to extend from opposite sides of an opening edge of the cover, the pair of flange portions are located to overlap with the raised portion of the bottom plate turned over, and overlapping portions of one of the pair of flange portions and the raised portion are joined to each other by caulking the overlapping portions.
Election/Restrictions
Claims 3, 4 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/10/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 4 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an outdoor unit of an air-conditioning apparatus, comprising: a protective cap configured to cover a tip of the screw from below, which projects downwards from a lower surface of the bottom plate, the bottom plate has an upper surface at which a raised portion is formed, and the protective cap includes a cover portion configured to cover the tip of the screw and a pair of flange portions formed to extend from opposite sides of an opening edge of the cover portion, and at one of the pair of flange portions, a caulked joint is formed to fix the one of the pair of flange portions to the raised portion.
The closest prior art reference is: Yamauchi (2014/0144167 A1): 
 Yamauchi discloses an outdoor unit of an air-conditioning apparatus, comprising: a bottom plate having a drain hole formed therein to discharge drain water generated in a heat exchanger; a heater provided on an upper surface of the bottom plate; a heater fixing tool configured to fix the heater to the bottom plate. with the heater interposed between the heater fixing tool and the upper surface of the bottom plate: a screw fastened after inserted into a screw hole from above to fasten the heater fixing tool to the bottom plate, the screw hole being provided in overlapping portions of the heater fixing tool and the bottom plate; wherein the screw hole is located in a surrounding area which surrounds the drain hole, and the heater fixing tool is fixed to the bottom plate in the surrounding area,
However, Yamauchi does not disclose a protective cap configured to cover a tip of the screw from below, which projects downwards from a lower surface of the bottom plate, the bottom plate has an upper surface at which a raised portion is formed, and the protective cap includes a cover portion configured to cover the tip of the screw and a pair of flange portions formed to extend from opposite sides of an opening edge of the cover portion, and at one of the pair of flange portions, a caulked joint is formed to fix the one of the pair of flange portions to the raised portion.
Further, there appears to be no reason to modify Yamauchi to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763